Motion to dismiss appeal granted, without costs, unless appellants perfect appeal, file and serve record and brief on or before April 15, 1957, and are ready for argument at the May Term of this court, in which event the motion is denied. Although the trial stenographer died shortly after the conclusion of the trial that does not prevent the appellants from making a record on appeal. {Kay v. Kay, 277 App. Div. 797.) Motion for an order granting a new trial and for a change of venue to Rockland County denied, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.